INTERIM ORDER OF SUSPENSION
The Disciplinary Board of the Supreme Court filed with the Supreme Court on August 14,1984, a certified copy of a Judgment of Conviction in the case of United States of America v. Frederick D. Kraemer, issued by the Honorable Paul Benson, Chief Judge, U.S. District Court of North Dakota, Southeastern Division. Judge Benson found that Mr. Kraemer had violated 18 U.S.C. section 2314 as charged in Counts 1 and 4 of the Indictment, 18 U.S.C. sections 2314 and 2 as charged in Counts 2 and 3, 18 U.S.C. section 1341 as charged in Count 6, and 18 U.S.C. section 371 as charged in Count 8 of the Indictment.
Also filed in the Supreme Court on August 15, 1984, was a certified copy of a Criminal Judgment issued by the Honorable Larry M. Hatch, Judge of the District Court, Cass County, East Central Judicial District, State of North Dakota in the case of State of North Dakota v. Frederick D. Kraemer, finding the Defendant guilty of the crime of theft of property as charged in the Information.
The Supreme Court considered the Judgments of Conviction of Frederick D. Kraemer pursuant to Rule 13, NDRDP, and determined that the crimes committed come within the definition of “serious crime” under Rule 13, NDRDP, and are the basis for immediate suspension of a certificate of admission.
• ORDERED, that the Certificate of Admission of Frederick D. Kraemer be immediately suspended pending final disposition of a disciplinary proceeding commenced upon the convictions.
IT IS FURTHER ORDERED, that Mr. Kraemer notify his clients of his suspension pursuant to the provisions of Rule 14, NDRDP.
Dated at Bismarck, North Dakota, this 16th day of August, 1984.
/s/ Ralph J. Erickstad Ralph J. Erickstad, Chief Justice
/s/ Paul M. Sand Paul M. Sand, Justice
/s/ Vernon R. Pederson Vernon R. Pederson, Justice
/s/ Gerald W. VandeWalle Gerald W. VandeWalle, Justice
/s/ H.F. Gierke, III H.F. Gierke III, Justice
ATTEST:
/s/ Luella Dunn Luella Dunn Clerk